     Case 17-20149 Doc 54-4 Filed 03/26/21 Entered 03/26/21 13:50:40                                    Desc
               Statement Accompanying Relief From Stay Page 1 of 1

                                         REQUIRED STATEMENT TO ACCOMPANY
                                            ALL MOTIONS TO MODIFY STAY


 All Cases: Debtor(s) Tamika N. Hall-Moore                             Case No. 17-20149              Chapter 13

 All Cases: Moving Creditor Deutsche Bank National Trust               Date Case Filed July 5, 2017
 Company, as Indenture Trustee, for New Century Home Equity
 Loan Trust 2004-4

 Nature of Relief Sought:          Lift Stay    Annul Stay         Other (describe) Dismissal


 Chapter 13: Date of Confirmation Hearing                              or Date Plan Confirmed October 20, 2017

1.      Collateral
        a.       Home 530 Nathan Road, University Park, IL 60466
        b.       Car Year, Make and Model
        c.       Other (describe)

2.      Balance owed as of March 11, 2021 $148,993.08
        Total of all other liens including collateral $ 0.00

3.      In chapter 13 cases, attach a payment history listing the amount and dates of all payments received from the
        debtor(s) post-petition:

4.      Estimated Value of Collateral (must be supplied in all cases) $ 128,000.00

5.      Default
        a.      Pre-Petition Default
                Number of months ___           Amount $0.00

        b.        Post-Petition Default
                 i.      On direct payments to the moving creditor
                         Number of months 10 Amount $12,300.78

                 ii.         On payments to the Standing Chapter 13 Trustee
                             Number of months _________ Amount $________________________

6.      Other Allegations
        a.        Lack of Adequate Protection § 362 (d) (1)
                 i.        No Insurance _________
                 ii.       Taxes Unpaid __________ Amount $ _________
                 iii.      Rapidly depreciating asset _________
                 iv.       Other (describe) ____________

        b.       No Equity and not Necessary for an Effective Reorganization § 362 (d) (2) ________

        c.        Other “Cause” § 362 (d) (1)
                 i.       Bad Faith (describe) __________
                 ii.      Multiple filings __________
                 iii      Other (describe) __________

        d.        Debtor's Statement of Intention regarding the collateral
                 i.           Reaffirm                ii.         Redeem
                 iii.         Surrender               iv.         No Statement of Intention Filed


         Date:         3/25/2021                                  /s/ Michael N. Burke
                                                                  Counsel for Movant
